Title: To Alexander Hamilton from John Jay, 5 December 1797
From: Jay, John
To: Hamilton, Alexander



Albany 5 Decr. 1797
Dr. Sir

Yours of the 4th Ult: relative to Mr. Richardson, was delivered to me Yesterday.
On Mr. Dunscombs Resignation, Col. Troup recommended Mr. Keese to succeed him, and in Terms very explicit. If I recollect right, he had conversed with Mr. Keese on the Subject. Considering the Population of New York, and the Delays which might be caused by the Death Sickness Resignation or absence of the Examiner, and the Inconveniences which Mr. Dunscombs Resignation had actually occasioned, I have been inclined to think that it might be expedient to appoint two Examiners; and in that Case, I had thought of nominating Mr Keese & Mr. Ab. Walton. Whether the latter would accept it I do not know. If he would I think he should be preferred to any junior Counsellor—supposing their Competency to be adequate. Besides, that Family has, on account of their attachmt. to our present Constitution & Governmt., claims to attention; and the fact is, that as yet they have recd. very little. It would give me pleasure to have your Sentiments on these heads, provided no circumstances or considerations should render it inconvenient.
Yours

John Jay
Col. Hamilton

